Name: 92/6/EEC: Commission Decision of 3 December 1991 on specific financial contributions from the Community for the eradication of Newcastle disease in Ireland (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  EU finance;  Europe
 Date Published: 1992-01-09

 Avis juridique important|31992D000692/6/EEC: Commission Decision of 3 December 1991 on specific financial contributions from the Community for the eradication of Newcastle disease in Ireland (Only the English text is authentic) Official Journal L 004 , 09/01/1992 P. 0014 - 0014COMMISSION DECISION of 3 December 1991 on specific financial contributions from the Community for the eradication of Newcastle disease in Ireland (Only the English text is authentic) (92/6/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), as amended by Decision 91/133/EEC (2), and in particular Articles 3 and 4 thereof, Whereas outbreaks of Newcastle disease occured in Ireland in the months of March and April 1991; whereas the appearance of this disease is a serious danger to the Community's poultry and, in order to help eradicate the disease as rapidly as possible, the Community has the possibility of making good the losses so caused; Whereas, as soon as the presence of Newcastle disease was officially confirmed, the Irish authorities took appropriate measures which included the measures as listed in Article 3 (2) of Council Decision 90/424/EEC; whereas such measures were notified by the Irish authorities; Whereas the conditions for Community financial assistance have been met; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 For outbreaks of Newcastle disease which have occured during the months of March and April 1991 Ireland may obtain Community financial assistance. The financial contribution by the Community shall be: - 50 % of the costs incurred by Ireland in compensating owners for the slaughter, destruction of poultry and poultry products as appropriate, - 50 % of the costs incurred by Ireland for the cleaning, disinsectization and disinfection of holdings and equipment, - 50 % of the costs incurred by Ireland in compensating owners for the destruction of contaminated feedingstuffs and contaminated equipment. Article 2 The Community financial contribution shall be granted after supporting documents have been submitted. Article 3 The Commission will follow developments in the disease situation and, if necessary, due to the evolution of the disease a new Decision will be adopted in accordance with the provisions laid down in Article 3 (4) of Decision 90/424/EEC. Article 4 This Decision is addressed to Ireland. Done at Brussels, 3 December 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 19. (2) OJ No L 66, 13. 3. 1991, p. 18.